706 S.E.2d 471 (2011)
STATE of North Carolina
v.
Brandon Buford DAVIS.
No. 133P05-2.
Supreme Court of North Carolina.
March 10, 2011.
John G. Barnwell, Assistant Attorney General, for State of NC.
Brandon Buford Davis, Elizabeth City, for Davis, Brandon Buford.
J. Douglas Henderson, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of January 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."